DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a heating element in claim 16;
a second coupling element in claim 29;
a second coupling element in claim 31; and
a heating element in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 19-24, 26, 28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,600,422 issued to Hasebe (“Hasebe”) in view of U.S. Patent 5,557,967 issued to Renger (“Renger”).

As for claim 16, Hasebe discloses an apparatus for determining and/or monitoring a volume flow, a mass flow (Abstract), and/or a flow velocity of a flowable medium (inside 2) through a pipe (2) or a tube, the apparatus comprising:
a heating element (4) which is at least partially and/or at times in thermal contact (via 2, 10) with the medium and which is heatable in response to a heating signal;
a first temperature sensor (6) configured to register a temperature of at least one component of the apparatus or a temperature of the medium (inside 2) and which is operable at least at times via a first temperature signal, wherein the heating element (4) and the first temperature sensor (6) are arranged outside of an internal volume of the pipe or the tube flowed through by the medium (see Fig. 1B); and
a first coupling element (10) at least partially in thermal contact with the heating element (4), the first temperature sensor (6), and/or a portion of the pipe or the tube (see Fig. 1B), wherein the first coupling element is configured to enable a thermal coupling between the heating element and the first temperature sensor (see Fig. 1B) and between the heating element and a wall of the pipe or tube through which the medium flows (see Fig. 1B),
wherein the first coupling element (10) is configured as a layer (see Fig. 1B), coating or a film in the form of a two-dimensional element (the broadest reasonable interpretation includes a layer that is thin compared to two other dimensions; in this case adhesive 10 is thin compared to the length and width of the pipe 2 that it covers; see Figs. 1A-1C) and is affixed to the wall of the pipe or tube (see Fig. 1B) and
	a second temperature sensor (8)
wherein at least a first portion of a first coupling element (10) is arranged between the heating element (4) and the first temperature sensor (6) in a region of the first temperature sensor opposite the medium (see Fig. 1B), wherein at least the second temperature sensor (8) is arranged next to the first temperature sensor and the heating element (see Fig. 1B), and wherein at least a second portion of the first coupling element (10) or a second coupling element is arranged between the medium and at least the second temperature sensor and is in thermal contact with the first temperature sensor and the heating element (see Fig. 1B).
Hasebe does not disclose that the first coupling element is composed at least partially of a material with an anisotropic thermal conductivity.
However, Renger discloses a first coupling element (52) that is composed at least partially of a material with an anisotropic thermal conductivity (col. 5, lines 23-43).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first coupling element of Hasebe to include the material with an anisotropic thermal conductivity as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).
	Hasebe as modified by Renger discloses that the material (Hasebe: 10 and Renger: 52) is a carbon-containing material (Renger: col. 5, lines 28-35) or hexagonal boron nitride.

As for claim 19, Hasebe as modified by Renger discloses a measuring tube (Hasebe: 2) which is integrateable into an existing pipeline (because the tube has ends or can be cut), wherein at least the heating element (Hasebe: 4), the first temperature sensor (Hasebe: 6), and the first coupling element (Hasebe: 10 and Renger: 52) are arranged on or in a wall of the measuring tube (Hasebe: see Fig. 1B).

As for claim 20, Hasebe as modified by Renger discloses that the apparatus is embodied to be attachable externally onto the pipe or the tube (Hasebe: see Fig. 1B).

	As for claim 21, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10) is arranged at least partially between the heating element (Hasebe: 4) and the first temperature sensor (Hasebe: 6) in a region of the first temperature sensor opposite the medium (see Fig. 1B).

As for claim 22, Hasebe as modified by Renger discloses that the heating element (Hasebe: 4) and the first temperature sensor (Hasebe: 6) are arranged next to one another essentially in a plane (Hasebe: see Fig. 1B), and wherein the first coupling element (Hasebe: 10 and Renger : 52) is arranged between the medium and the first temperature sensor and the heating element (Hasebe: see Fig. 1B).

As for claim 23, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is arranged such that an imaginary connecting line between the first temperature sensor and the heating element has a predeterminable angle to a longitudinal axis through the pipe or the tube (Hasebe: 0°; see Fig. 1B).

As for claim 24, Hasebe as modified by Renger discloses that a width and/or a thickness of the first coupling element (Hasebe: 10 and Renger: 52) along a length of the first coupling element are/is at least sectionally variable (Hasebe: see Fig. 1C).

As for claim 26, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is at least partially embodied and/or arranged in such a manner that, when the heating element (Hasebe: 4) is supplied with the heating signal, the first coupling element transports a first predeterminable amount of heat from the heating element to the first temperature sensor and a second predeterminable amount of heat from the heating element to the medium (Hasebe: see Fig. 1B).

As for claim 28, Hasebe as modified by Renger discloses that the first coupling element (Hasebe: 10 and Renger: 52) is at least partially embodied and/or arranged such that when the heating element (Hasebe: 4) is supplied with the heating signal, the first coupling element transports a third predeterminable amount of heat from the heating element to the second temperature sensor (Hasebe: see Fig. 1B).

As for claim 30, Hasebe as modified by Renger discloses that the heating element (Hasebe: 4) and the two temperature sensors (Hasebe: 6, 8) are arranged next to one another along a shared connecting line (Hasebe: see Fig. 1B), or wherein the heating element and the first temperature sensor are arranged along a first imaginary connecting line and the second temperature sensor and the heating element are arranged along a second imaginary connecting line, and wherein the first and the second connecting lines have a predeterminable angle between one another.

As for claim 31, Hasebe as presently modified by Renger discloses all the limitations of the claimed invention
except a second coupling element as recited. Instead, Hasebe discloses a single  coupling element (Hasebe: 10) to couple elements of the apparatus to the pipe or tube.52).
However, it has been held that mere duplication of parts has no patentable significance unless a new an unexpected result is produced.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Hasebe and Renger to have a second coupling element to achieve the predictable result of coupling elements of the apparatus to the pipe or tube.
Hasebe as presently modified by Renger does not explicitly disclose that the first coupling element is coupled to the first temperature sensor and that the second coupling element is coupled to the second temperature sensor.
However, Hasebe discloses the need to couple the heater and first and second temperature sensors to the pipe or tube (Hasebe: col. 4, lines 40-47).  One having ordinary skill in the art would understand that if two coupling units are used to couple the heater and first and second temperature sensors, there are only a finite number of arrangements to achieve the coupling of the three components to the pipe or tube by using two coupling units. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to pursue the known potential solutions of coupling the heater and first and second temperature sensors to the pipe or tube, including coupling the first coupling element to the heating element and the first temperature sensor and coupling the second coupling element to the heating element and the second temperature sensor, with a reasonable expectation of success.
Hasebe as modified by Renger discloses a second coupling element (see above), wherein the first coupling element (Hasebe: 10) is at least partially embodied and/or arranged in such a manner that, when the heating element supplied with the heating signal, the first coupling element transports a first predeterminable amount of heat from the heating element to the first temperature sensor (because the first coupling element is coupled to the heating element and the first temperature sensor), and
wherein the second coupling element is at least partially embodied and/or is arranged in such a manner that, when the heating element is supplied with the heating signal, the second coupling element transports a third predeterminable amount of heat from the heating element to the second temperature sensor (because the second coupling element is coupled to the heating element and the second temperature sensor).

As for claim 32, Hasebe discloses a method for operating an apparatus for determining and/or monitoring a volume flow, a mass flow (Abstract), and/or a flow velocity of a flowable medium through a pipe (2) or tube, comprising:
providing the apparatus, the apparatus including:
a heating element (4) which is at least partially and/or at times in thermal contact (via 2, 10) with the medium and which is heatable via a heating signal; and
a first temperature sensor (6) configured to register a temperature of at least one component of the apparatus or a temperature of the medium (inside 2), and which is operable at least at times via a first temperature signal, wherein the heating element (4) and the first temperature sensor (6) are arranged outside of an internal volume of the pipe or the tube flowed through by the medium (see Fig. 1B); and
a first coupling element (10) at least partially in thermal contact with the heating element (4), the first temperature sensor (6), and/or a portion of the pipe or the tube (see Fig. 1B), wherein the first coupling element is configured to enable a thermal coupling between the heating element and the first temperature sensor and between the heating element and a wall of the pipe or tube through which the medium flows (see Fig. 1B);
a second temperature sensor (8)
wherein at least a first portion of a first coupling element (10) is arranged between the heating element (4) and the first temperature sensor (6) in a region of the first temperature sensor opposite the medium (see Fig. 1B), wherein at least the second temperature sensor (8) is arranged next to the first temperature sensor and the heating element (see Fig. 1B), and wherein at least a second portion of the first coupling element (10) or a second coupling element is arranged between the medium and at least the second temperature sensor and is in thermal contact with the first temperature sensor and the heating element (see Fig. 1B);
heating the heating element in response to a heating signal (col. 5, line 66 - col. 6, line 6);
operating the first temperature sensor via a first temperature signal (col. 6, lines 10-17); and
ascertaining information concerning the volume flow, the mass flow, the flow velocity, and/or a temperature of the medium (col. 6, lines 18-32).
Hasebe does not discloses that the first coupling element is composed at least partially of a material with an anisotropic thermal conductivity.
However, Renger discloses a first coupling element (52) that is composed at least partially of a material with an anisotropic thermal conductivity (col. 5, lines 23-43).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first coupling element of Hasebe to include the material with an anisotropic thermal conductivity as disclosed by Renger in order to enhance the operation of the flow sensor (Renger: col. 5, lines 35-43).
Hasebe as modified by Renger discloses that the material (Hasebe: 10 and Renger: 52) is a carbon-containing material (Renger: col. 5, lines 28-35) or hexagonal boron nitride, and that the first coupling element (Hasebe: 10) is configured as a layer (Hasebe: see Fig. 1B), coating or film in the form of a two-dimensional element (Hasebe: the broadest reasonable interpretation includes an layer that is thin compared to two other dimensions; in this case adhesive 10 is thin compared to the length and width of the pipe 2 that it covers; see Figs. 1A-1C) and is affixed to the wall of the pipe or tube (Hasebe: see Fig. 1B).

As for claim 33, Hasebe as modified by Renger discloses that the apparatus further includes a second temperature sensor (Hasebe: 8), and the method further comprises operating the second temperature sensor via a second temperature signal (Hasebe: col. 6, lines 10-17).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,600,422 issued to Hasebe (“Hasebe”) in view of U.S. Patent 5,557,967 issued to Renger (“Renger”) as applied to claim 16, further in view of U.S. Patent 10,199,136 issued to Mabuchi et al. (“Mabuchi”).

As for claim 25, Hasebe as modified by Renger discloses all the limitations of the claimed invention
except that the first coupling element is produced at least in a first portion of a first material and at least in a second portion different from the first portion of a second material.  Instead, Renger discloses a first coupling element (52) that includes a first portion of a first material, but not a second portion.
However, it has been held that mere duplication of parts has no patentable significance unless a new an unexpected result is produced.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify to first coupling element of Hasebe and Renger to have a second portion to achieve the predictable result of coupling elements of the apparatus to the pipe or tube.
Although Hasebe as presently modified by Renger discloses a second portion, Hasebe as modified by Renger does not disclose that the second portion is produced of a second material.  Renger discloses that the first coupling element has an anisotropic thermal conductivity (Renger: col. 5, lines 23-43).
However, Mabuchi discloses a second material that has an anisotropic thermal conductivity (col. 4, lines 29-38).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second portion of the first coupling element of Hasebe and Renger to be produced of the material as disclosed by Mabuchi because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.  The examiner has reinterpreted amended claim 16 to be broader than the embodiment of Fig. 4C of the Drawings.  Instead, the examiner has interpreted amended claim 16 to be illustrated by any of Figs. 4A-4L.  Under this interpretation, with emphasis on the embodiment of Fig. 4A, amended claim 16 can be rejected by Hasebe as modified by Renger as described in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853